Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended independent claims 1, 11 and 14 include the a plurality of piezoelectric actuators having the claim limitation “to develop at least one data bit representing the Bragg wavelength of the associated FBG during at least one clock cycle of a particular 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-8, 10 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weis (‘674) when taken in view of the PG-Publication to Hartog et al (‘629).
Weis discloses a telemetering method and system that includes a plurality of sensors (132, 134, 136, 138), each including an acoustic sensor (36) and electronics (34) for digitizing an output of the acoustic sensor, a fiber (20) further including a plurality of Fiber Bragg Gratings (FBGs 38) along its length, the plurality of FBGs operatively coupled to a corresponding sensor of the plurality of sensors where each FBG has a Bragg wavelength that varies in an associated wavelength range with strain in the fiber proximate the FBG (implicit), and a plurality of piezoelectric actuators (28) associated with a corresponding FBG of the plurality of FBGs for straining the corresponding FBG according to a digitized output of the electronics of the sensor operatively coupled to the FBG. 

Hartog et al teaches a fiber optic based sensing system embodiment (see Fig. 25) that includes electronics for digitizing the output of the acoustic sensor includes a master clock (164), and a wavelength interrogator (102, 500) coupled to an end of a fiber for sending a plurality of wavelengths into the fiber and receiving reflected wavelengths from the plurality of FBGs in accordance with the master clock.
In view of Hartog et al (see paragraphs 0146-0147), it would have been obvious to one of ordinary skill in the art to include a master clock that is coupled to the electronics and wavelength interrogator so as to achieve a very precise measurement of strain or pressure (i.e, acoustic sensors).  Claims 1 and 14 are so rejected.
Per claims 2, 6 and 16, see Hartog et al.
Per claims 3, 4, 5, 7, 8, 10, 15, 17, 18, 19 and 20, see Weis.

6.	Claims 9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Weis (‘674) when taken in view of the PG-Publication to Hartog et al (‘629), as applied to claim 1 above, and further in view of the PG-Publications to Goldner et al (‘504) or Pearce et al (744) or Ronnekleiv et al (‘319).
Per claims 9 and 11-13, Pearce et al, Ronnekleiv et al and Goldner et al each teaches that it is known to use undersea acoustic sensing systems such that it would .

Response to Arguments
7.	Applicant's arguments filed May 14, 2021 have been fully considered but they are not persuasive.
	Applicants argue the merits of the piezoelectric actuators functional limitation “to develop at least one data bit representing the Bragg wavelength of the associated FBG during at least one clock cycle of a particular plurality of successive clock cycles”.  However, as noted in the 35 USC 112, first paragraph rejection, the original specification does not provide support for such.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974.  The examiner can normally be reached on Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl